DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 21-40 are pending and have been examined in this Office Action.  Claims 1 and 4-20 have been canceled and claims 21-40 have been added since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Objections
Claims 21 and 37 are objected to because of the following informalities:  Claims 21 and 37 recite “at timing” in lines 14 and 18, respectively, which appear to be grammatically incorrect.  The Office recommends “at a timing”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotational position estimation unit”, “command signal computing unit” and “rotational position detector” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 9-10 in claim 21 appear to recite that a rotational position detector is input to the control device.  The scope of this limitation is unclear as it is indefinite if the rotational position detector is input to the control device or if the rotational position detector inputs the detected position into the control device.  The limitation “the rotational position detector is input to the control device” is indefinite as to what this means and how it is accomplished since there does not appear to be support for this in the specification.  
Claim 21 recites that “when the control device has determined that a divergence” is generated in line 11; however, the scope of the claim does not contain 
Claim 21, in line 12, recites the limitation "the output from the rotational position estimation unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21, in line 14, recites that “the rotational position estimation unit switches the position signal”; however, what this switching is, how it is accomplished, the starting/ending points of the switch is indefinite.  The rotational position estimation unit merely estimates a position of the rotor.  There is no description of different outputs or controls of the estimation unit and, therefore, it is indefinite what the switching is related to.  
Claim 21 recites the limitation "the position signal" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 22-36 is(are) rejected because it(they) depend(s) on claim 21 and fail(s) to cure the deficiency(ies) above.  
Claim 22 recites that the command signal can be based on the detected position or the estimated position; however, claim 21 recites that the command signal is based on the estimated position.  Therefore, it is indefinite if the command signal has to be based on the estimated signal or not.  
Claim(s) 23-27 is(are) rejected because it(they) depend(s) on claim 22 and fail(s) to cure the deficiency(ies) above.  
The scope of claim 25 is indefinite.  Claim 25 recites that computation of the command signal based on the detected position and computation of the command 
Claim 35 recites the limitation "a rotation position detector" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Lines 13-14 in claim 37 appear to recite that a rotational position detector is input to the control device.  The scope of this limitation is unclear as it is indefinite if the rotational position detector is input to the control device or if the rotational position detector inputs the detected position into the control device.  The limitation “the rotational position detector is input to the control device” is indefinite as to what this means and how it is accomplished since there does not appear to be support for this in the specification.  
Claim 37, in line 15, recites that “when the control device has determined that a divergence” is generated; however, the scope of the claim does not contain any determination as such.  Therefore, it is indefinite what this determination is and when/how it occurs.  
Claim 37 recites the limitation "the output from the rotational position estimation unit" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37, in line 18, recites that “the rotational position estimation unit switches the position signal”; however, what this switching is, how it is accomplished, the starting/ending points of the switch is indefinite.  The rotational position estimation unit merely estimates a position of the rotor.  There is no description of different outputs or controls of the estimation unit and, therefore, it is indefinite what the switching is related to.  
Claim 37 recites the limitation "the position signal" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 38-40 is(are) rejected because it(they) depend(s) on claim 37 and fail(s) to cure the deficiency(ies) above.  
Claim 38 recites the limitation "a rotational position detection unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/David P. Merlino/Primary Examiner, Art Unit 3669